Citation Nr: 1530298	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  01-00 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from September 1982 to June 1987, October 1988 to April 1989, and January 1991 to April 1991, with additional periods of active duty for training (ACDUTRA), inactive duty for training (INACDUTRA), and time served in the United States Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for diabetes mellitus.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judges in September 2002 and April 2008; he additionally testified in a January 2001 hearing before RO personnel.  Transcript of those hearings are associated with the claims file.

This case has a long procedural history, which was extensively detailed in the Board's previous decision in March 2013.  That history is incorporated herein by reference.  

This case was last before the Board in March 2013, when the Board denied service connection for diabetes mellitus.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  After briefing by the parties, the Court issued a memorandum decision in May 2014 which vacated the Board's March 2013 decision and remanded the case back to the Board for further clarification.  The case has been returned to the Board at this time in compliance with the May 2014 memorandum decision.  



FINDINGS OF FACT

1.  The Veteran's testimony from his January 2001 RO hearing indicates that he did not have any in-service symptoms associated with diabetes mellitus during his period of service in 1991 while in the Persian Gulf.

2.  Insofar as the Veteran testified in that RO hearing that he had excessive thirst, the Board finds that the Veteran's statements in this regard are equivocal in nature; the Veteran stated that if he had any symptoms in 1991 it would have only been excessive thirst.  The Board notes that the Veteran specifically and unequivocally denied any symptoms associated with diabetes mellitus, including excessive thirst, during his January 2001 hearing.

3.  The Veteran's only non-equivocal statement in the RO hearing regarding symptomatology that he suffered that was associated with diabetes was excessive weight loss; the Veteran stated that such symptoms began a week prior to his diagnosis of that condition in 1997-not during his period of service in 1991-and attributed that symptom to a potential stomach virus he had at that time.  

4.  The Veteran's testimony in his September 2002 and April 2008 Board hearings, as well as his other written lay statements of record, do not contain any statements that he suffered from excessive thirst and/or any other symptomatology associated with diabetes mellitus during any period of active duty service, but particularly that were present during his Persian Gulf service in 1991.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service or ACDUTRA.  38 U.S.C.A. §§ 101, 1110, 1131, 5013, 5013A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran appealed the Board's previous March 2013 denial to the Court.  The Court concluded in its May 2014 memorandum decision that one of the arguments raised on appeal, particularly with regard to the existence of a 367 glucose number, was not satisfied by the Veteran on appeal and upheld the Board's factual finding in this regard.  

The Court, however, vacated the Board's March 2013 decision because the Board erred in failing to adequately discuss the Veteran's lay statements of record.  This decision, therefore, will focus solely on this ground.  

The Board specifically reincorporates by reference the previous March 2013 decision and its findings and conclusions therein.  

Regarding the Veteran's lay statements, the Court specifically noted: "The appellant testified at a Board hearing that he was treated for excessive thirst while serving in the Persian Gulf in 1991."  The Court was unpersuaded by VA's argument that "any error was not prejudicial because the appellant's statements describing his symptoms made at the hearing and to his doctor are 'inaccurate and contradicted by the record'" because the Board did not make those findings initially and such statements by VA before the Court were therefore post-hoc rationalization.  Thus, the claim was remanded in order for the Board to address the Veteran's lay statements regarding excessive thirst and other symptomatology that he may have suffered during military service in 1991 associated with his diabetes mellitus.

As an initial point of fact, the Board notes that the September 2002 and April 2008 Board hearings do not contain any testimony by the Veteran regarding "excessive thirst while in the Persian Gulf in 1991."  Instead, that testimony is contained in the RO Hearing in January 2001.  


The Board quotes the following passages from January 2001 RO hearing in pertinent part:

[Pages 3-4]

[Veteran's Representative]: Now, were you having any symptoms of diabetes prior to the diagnosis in 1997, such as joint pain, tingling of the feet, excessive thirst, did you have any of those symptoms prior to 1997?
[Veteran]: Prior to 1997?
[Veteran's Representative]: Yes.
[Veteran]: No, sir.
[Veteran's Representative]: And just to clarify to the Board, you feel that you had diabetes prior to 1997, is that correct?
[Veteran]: I feel I may have had it prior to...
[Veteran's Representative]: ...OK.  Now, you also indicated to me prior to the hearing that you feel that your diabetes may have been a result of your service in the Persian Gulf?
[Veteran]: Yes, sir.
[Veteran's Representative]: Can you describe to the Board why you feel that way?
[Veteran]: Well, we had a briefing, I can't remember if it was from members of the VA, or just members of my main, to report to the VA, and let the VA know if you had any symptoms, unusual symptoms that you normally don't have, that you feel that may be connected to what happened in the Persian Gulf.


[Pages 6-7]

[RO Personnel]: In 1991, three months or so, in 1991, and during that time, you didn't at least didn't know you had any symptoms, is that correct?
[Veteran]: If I experienced anything during that time, it just might have been excessive thirst, which I had been treated to.
[RO Personnel]: OK, and the diabetes was first diagnosed in 1997, is that correct?
[Veteran]: ...Yes, sir.
[RO Personnel]: But before it was diagnosed, you would have had some symptoms, I mean this like that, how long before that?
[Veteran]: Well, the only thing I experienced before that time sir, was I thought was a stomach virus, but I had excessive weight loss.
[RO Personnel]: How was that found, were you just there for a regular medical checkup with a doctor or did you actually go complaining of some symptoms?
[Veteran]: I just went complaining of the stomach virus, which I thought I had, and then he tested me, and then about a week later, he let me know that I did have diabetes.
[RO Personnel]: And then this was in 1997?
[Veteran]: Ninety-seven.

In light of the Court's memorandum decision, the Board additionally reviewed the entire record with regards to the Veteran's lay statements, including any and all written correspondence and argument submitted by the Veteran and/or his representatives, and the Veteran's testimony at the two Board hearings in September 2002 and April 2008.  The Board finds that all of the Veteran's other lay statements of record and his other testimony before the Board are void of any statements regarding excessive thirst during his period of service in the Persian Gulf in 1991, as well as void of any other assertions of other symptomatology suffered during his period of service in the Persian Gulf in 1991 which could possibly be associated with his diabetes mellitus.

Based on the foregoing evidence, and the previously noted evidence which is incorporated herein by reference, the Board must again deny service connection for diabetes mellitus.  Again, the reasons for denial in the March 2013 Board decision are incorporated by reference at this time.

In addressing the Court's May 2014 memorandum decision regarding his lay statements, particularly his lay statements that he suffered from excessive thirst while in the Persian Gulf in 1991, the Board notes that the Veteran was unequivocal in his denial of any symptomatology suffered during his 1991 Persian Gulf service while being questioned by his representative, including whether he suffered from excessive thirst.  

The Veteran, when later asked by the RO hearing officer, whether he suffered any symptomatology associated with his diabetes while in the Persian Gulf in 1991, was equivocal with regards to whether he suffered any symptomatology at that time.  He stated that if he were to have suffered any symptoms at that time it would have been excessive thirst; his statements cannot be and the Board does not interpret the plain reading of those statements to mean that he did, in fact, suffer excessive thirst during his period of service in 1991.  

When further questioned by the RO hearing officer as to his symptoms at any time prior to his diagnosis in 1997, the Veteran was again unequivocal in his testimony that the only symptom he suffered prior to diagnosis was excessive weight loss, which at that time he was attributing to a potential stomach virus and not to diabetes; moreover, that excessive weight loss occurred in 1997 a week prior to diagnosis and not in 1991.  

Finally, insofar as the Veteran's January 2001 statements can be read to state that he did suffer from excessive thirst while in the Persian Gulf in 1991, the Board finds those statements to be not credible.  First, after review of the Veteran's service treatment records, the Board notes that those records are void of any treatment for excessive thirst at any time during his periods of service, particularly during his 1991 period of service.  

Moreover, the Veteran's equivocalness of his statements in contrast to his definitive "No, sir" answer to his representative weighs against a finding that the Veteran actually suffered from and was treated for excessive thirst during his period of service in the Persian Gulf in 1991.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (when determining whether lay evidence is satisfactory, the Board may properly consider internal consistency, facial plausibility, consistency, with other evidence submitted on behalf of the Veteran, and demeanor of witness (if hearing held)); Buchanan v Nicholson, 451 F.3d 1331 (Fed Cir. 2006) (lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  As a finder of fact, the Board may weigh the absence of contemporaneous medical records when assessing the credibility of the lay evidence).

Thus, the Board finds that the Veteran did not state in his January 2001 testimony that he suffered from any diabetes symptoms during his Persian Gulf service in 1991, only that if he did suffer from any symptoms it would have been excessive thirst.  

The Board therefore finds that the Veteran's lay statements do not indicate that he suffered from any symptomatology associated with diabetes mellitus during his 1991 period of Persian Gulf War service, and that his statements are not credible insofar as they can be read to state that he did, in fact, suffer from and receive treatment for excessive thirst while in the Persian Gulf in 1991.  His statements to his representative's and RO hearing officer's questioning in this matter are an unequivocal "No, sir."

Insofar as the Veteran's testimony in January 2001 indicates that prior to his diagnosis in 1997 that he had excessive weight loss which was attributable to his diabetes, the Board notes that the Veteran specifically indicated that this symptom occurred in 1997, approximately a week before diagnosis of his diabetes was made, and was not present in 1991 during his Persian Gulf service.  The Board will therefore no longer address that lay statement at this time as it does not pertain to the reason for the memorandum decision's vacatur and remand.

Finally, the Board will further note that the Veteran's testimony, not documented above, included arguments that he suffered from high cholesterol and high blood pressure prior to his diagnosis and that his blood work from service and during his Reserve service period did not contain any blood sugar testing, which might have allowed for an earlier diagnosis of diabetes.  

However, the Board will note that the Veteran specifically conceded during his hearing at that time, and in later statements and testimony before the Board, that he did not suffer from high blood pressure or high cholesterol during his period of service in the Persian Gulf in 1991, but rather such was diagnosed after that period of service.  The factual background noted in the March 2013 Board decision, which was unchallenged before the Court, bears further witness to the post-1991 onset of these conditions.  

Thus, the Board will no longer address his high cholesterol and high blood pressure complaints as potential symptoms, as they are outside the scope of the memorandum decision's reasons for vacatur and remand.  

Notwithstanding, the Board notes that as those symptoms were not present during his 1991 period of service, and service connection on the basis of the presence of those symptoms is not warranted at this time.

Accordingly, in light of the above reasons discussed in this decision, and the reasons for denial that have been incorporated by reference from the March 2013 Board decision, the Board must again deny service connection for diabetes mellitus at this time on the basis of the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for diabetes mellitus is denied.



____________________________                 ______________________________
               J. A. MARKEY		          H. N.  SCHWARTZ
            Veterans Law Judge,  	         	         Veterans Law Judge,
       Board of Veterans' Appeals		    Board of Veterans' Appeals




____________________________________
JAMES L. MARCH
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


